Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on September 17, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has submitted only general state of the art “A”-type references for the art whose priority dates rendered them available as prior art in the International Search Report associated w/ PCT/CN2018/113074 (i. e. the Applicants’ parent application).  No further comment is deemed necessary by the U. S. examiner regarding these general-state-of-the art “A”-type references listed in this International Search Report.
The most relevant reference produced from the search of the U. S. examiner is U. S. Pat. 1,602,404.  This U. S. Pat. 1,602,404 appears to be directed to a method for producing a manganese oxide oxidation catalyst (please note col. 1 lns. 4-10 and also lns. 44-48 in this U. S. Pat. 1,602,404), wherein this catalyst was produced by adding potassium permanganate to a solution containing nitric acid and that also contains manganese sulfate to produce a manganese dioxide precipitate (i. e. the product catalyst): please also note Example 1 in col. 2 in this U. S. Pat. 1,602,404.  However, at least this Example  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 4,871,709; US 2007/0060472 A1 and also US 2021/0213155 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736